NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton on Wednesday, September 16, 2020.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
producing a hydrocarbon fluid from a reservoir; 
admixing an additive composition with the hydrocarbon fluid during or after the producing, wherein the additive composition comprises at least one inhibitor and at least one sub-micron particle, the at least one inhibitor and the at least one sub-micron particle being distinct components, 

wherein the at least one sub-micron particle is one or more selected from the group consisting of carbon nanotubes, carbon fibers, fullerenes, graphene particles, microcrystalline cellulose, nanocrystalline cellulose, colloidal silicas, hydroxyapatite, calcium tertiary phosphate, calcium oxide, zinc oxide, silicon oxide, aluminum oxide, magnesium oxide, and calcium fluoride;
wherein the additive composition reduces the deposition or precipitation of at least one of asphaltenes, wax, and hydrates from the hydrocarbon fluid.  
2. (Previously Presented) The method of claim 1, wherein the at least one sub-micron particle is present at a percent by weight (wt%) of the total fluid weight that ranges from 0.001 wt% to 20 wt%.  
3. (Cancelled)   
4. (Previously Presented) The method of claim 1, wherein the inhibitor is at least one of a hydrate inhibitor or a wax inhibitor.  
5. (Cancelled)  
6. (Cancelled) 35341862Application No. 14/885,445Docket No.: 05542-482002 After Final Office Action of June 8, 2020  
7. (Original) The method of claim 1, wherein the at least one sub-micron particle is functionalized.  
8. (Original) The method of claim 7, wherein the at least one functionalized sub-micron particle comprises at least one functional moiety selected from a group consisting of amino, amido, urea, carboxylic acid, carbonyl, hydroxyl, alkyl, alcohol, ester, and ether terminal groups.  
9. (Previously Presented) The method of claim 1, wherein a wax appearance temperature of the hydrocarbon fluid is lowered by an amount that ranges from about 3°C to about 10°C.  


11. (Currently Amended) A method comprising: 
providing an additive composition comprising at least one inhibitor and at least one sub-micron particle, the at least one inhibitor and the at least one sub-micron particle being distinct components,
wherein the at least one sub-micron particle is one or more selected from the group consisting of carbon nanotubes, carbon fibers, fullerenes, graphene particles, microcrystalline cellulose, nanocrystalline cellulose, colloidal silicas, hydroxyapatite, calcium tertiary phosphate, calcium oxide, zinc oxide, silicon oxide, aluminum oxide, magnesium oxide, and calcium fluoride;
adding the additive composition to a hydrocarbon fluid capable of precipitating at least one of asphaltenes, wax, and gas hydrates, the hydrocarbon fluid having been produced from a reservoir; and 
transporting the hydrocarbon fluid comprising the additive composition, 

wherein the additive composition reduces the deposition or precipitation of at least one of asphaltenes, wax, and hydrates from the hydrocarbon fluid.
12. (Cancelled)  

providing an additive composition comprising at least one inhibitor and at least one sub-micron particle, the at least one inhibitor and the at least one sub-micron particle being distinct components; 
wherein the at least one sub-micron particle is one or more selected from the group consisting of carbon nanotubes, carbon fibers, fullerenes, graphene particles, microcrystalline cellulose, nanocrystalline cellulose, colloidal silicas, hydroxyapatite, calcium tertiary phosphate, calcium oxide, zinc oxide, silicon oxide, aluminum oxide, magnesium oxide, and calcium fluoride;
introducing the additive composition into a wellbore penetrating a subterranean formation; 
producing a hydrocarbon[[s]] fluid from the subterranean formation, thereby contacting the additive composition; and 
allowing the additive composition to inhibit the precipitation of at least one of asphaltenes, wax, and hydrates from the hydrocarbon fluid.  
14. (Previously Presented) The method of claim 13, wherein at least one zone of the subterranean formation is about 15°C or less.  
15. -23. (Cancelled)  
24. (Previously Presented) The method of claim 1, wherein the at least one sub-micron particle and the at least one inhibitor are separately dispersed in the hydrocarbon fluid.  
25. (Cancelled)  
26. (Previously Presented) The method of claim 1, wherein the at least one inhibitor and the at least one sub-micron particle are admixed with the hydrocarbon fluid via sequential addition of each of the at least one inhibitor and the at least one sub-micron particle.  
[[s]] fluid contains the additive composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674